DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/819512 filed on March 16, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 10 and 16 are rejected under 102.  Claims 2-9, 11-15 and 17-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: arbiter and configured command sequencer, in claims 3, 5 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 16 is/are rejected under 35 U.S.C. 102 as being anticipated by McIlvain (US Patent Application 2014/0156253).

Claim 1, McIlvain teaches a method comprising: configuring a plurality of functional self-test controllers in a test control device to run a plurality of functional test cases in parallel on a plurality of devices under test (View McIlvain ¶ 20, 24; FBIST, multiple parallel execution streams); arbitrating test traffic between the functional self-test controllers and a plurality of packeted protocol layer interfaces of the test control device (View McIlvain ¶ 19, 20-22; FBIST; test traffic); performing one or more protocol specific conversions between the test traffic and a device-specific packeted protocol of each of the devices under test (View McIlvain ¶ 14, 18; input interface protocol generator); and performing payload checking between the packeted protocol layer interfaces and the devices under test to verify responses of the devices under test to the functional test cases (View McIlvain ¶ 14, 24; protocol payload checker).

Claim 10 is the device corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 16 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Pillai (US Patent Application .

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  McIlvain does not explicitly teach servicing an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers; and converting, by a response handler of the test control device, a response from the packeted protocol layer interfaces into a format compatible with the access portal prior to outputting the response to the access portal.

However, Pillai teaches servicing an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers (View Pillai ¶ 33; alternate path).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McIlvain with servicing an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers since it is known in the art that an alternate path can be used (View Pillai ¶ 33).  Such modification would have allowed a device to be tested using an alternate path.




However, Al Abdulhadi teaches converting, by a response handler of the test control device, a response from the packeted protocol layer interfaces into a format compatible with the access portal prior to outputting the response to the access portal (View Al Abdulhadi ¶ 6; convert data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with converting, by a response handler of the test control device, a response from the packeted protocol layer interfaces into a format compatible with the access portal prior to outputting the response to the access portal since it is known in the art that data can be converted (View Al Abdulhadi ¶ 6).  Such modification would have allowed a compatible data format to be output.

Claim(s) 3, 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Silverman (US Patent Application 2009/0300419).





However, Silverman teaches routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces (View Silverman ¶ 8; interconnect switch fabric). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces since it is known in the art that an interconnect backbone can be used (View Silverman ¶ 8).  Such modification would have allowed a test traffic to be routed through an interconnected backbone.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 3.  Silverman further teaches providing a response from the packeted protocol layer interfaces to the interconnect backbone (View Silverman ¶ 8; interconnect switch fabric).

(View Silverman ¶ 8; test configuration for interconnect switch fabrics).  McIlvain further teaches collecting a plurality of test results in a system memory, wherein the system memory is coupled to the interconnect backbone (View McIlvain ¶ 11, 28; collect test data).

Claim 14 is the device corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Silverman (US Patent Application 2009/0300419) and further in view of Menon (US Patent Application 2013/0339789).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.    McIlvain and Silverman does not explicitly teach interfacing an access portal with the interconnect backbone, the access portal providing an external interface to the test control device.

(View Menon ¶ 3; external interconnect).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with interfacing an access portal with the interconnect backbone, the access portal providing an external interface to the test control device since it is known in the art that an external connection can be used (View Menon ¶ 3).  Such modification would have allowed a test traffic to be routed to an external interconnection.

Claim(s) 5, 6, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Silverman (US Patent Application 2009/0300419) and further in view of Kodama (US Patent Application 2016/0077944).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.    McIlvain and Silverman does not explicitly teach mixing, at the arbiter, the test traffic from the interconnect backbone with one or more commands issued by a configured command sequencer of the test control device.

(View Kodama ¶ 119, 142, 242; test traffic/command sequence).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with mixing, at the arbiter, the test traffic from the interconnect backbone with one or more commands issued by a configured command sequencer of the test control device since it is known in the art that a test traffic can be sequenced (View Kodama ¶ 119, 142, 242).  Such modification would have allowed a test traffic to be sequenced for testing.


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  McIlvain further teaches the configured command sequencer is configurable to execute a sequence of tests (View McIlvain ¶ 13; sequential commands).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 10.    McIlvain and Silverman does not explicitly teach a configured command sequencer coupled to the interconnect backbone, the configured command sequencer operable to issue one or more commands to mix with the test traffic by the arbiters as part of executing a sequence of tests.
(View Kodama ¶ 119, 142, 242; test traffic/command sequence).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a configured command sequencer coupled to the interconnect backbone, the configured command sequencer operable to issue one or more commands to mix with the test traffic by the arbiters as part of executing a sequence of tests since it is known in the art that a test traffic can be sequenced (View Kodama ¶ 119, 142, 242).  Such modification would have allowed a test traffic to be sequenced for testing.

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 16.  McIlvain further teaches the configured command sequencer is configurable to execute a sequence of tests.

McIlvain does not explicitly teach routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces; and mixing, at the arbiter, the test traffic from the interconnect 

However, Silverman teaches routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces (View Silverman ¶ 8; interconnect switch fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McIlvain with routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces since it is known in the art that an interconnect backbone can be used (View Silverman ¶ 8).  Such modification would have allowed a test traffic to be routed through an interconnected backbone.

McIlvain and Silverman does not explicitly teach mixing, at the arbiter, the test traffic from the interconnect backbone with one or more commands issued by a configured command sequencer of the test control device.
However, Kodama teaches mixing, at the arbiter, the test traffic from the interconnect backbone with one or more commands issued by a configured command sequencer of the test control device (View Kodama ¶ 119, 142, 242; test traffic/command sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with mixing, at the arbiter, the test traffic from the interconnect backbone with one or more commands issued by a configured command sequencer of the test control device since it is known in the art that a test traffic can be sequenced (View Kodama ¶ 119, 142, 242).  Such modification would have allowed a test traffic to be sequenced for testing.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  McIlvain further teaches collecting a plurality of test results in a system memory, wherein the system memory is coupled to the interconnect backbone (View McIlvain ¶ 11, 28; collect test data).

Claim(s) 9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Mead (US Patent Application 2008/0005384).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.    McIlvain does not explicitly teach configuring a direct memory access controller of the test control device to interact with at least one of the packeted protocol layer interfaces.

However, Mead teaches configuring a direct memory access controller of the test control device to interact with at least one of the packeted protocol layer interfaces (View Mead ¶ 35; DMA).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with configuring a direct memory access controller of the test control device to interact with at least one of the packeted protocol layer interfaces since it is known in the art that a DMA controller can be used (View Mead ¶ 35).  Such modification would have allowed a DMA controller to interact with the test traffic.

Claim 15 is the device corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Mizutani (US Patent Application 2006/0150000).


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.    McIlvain does not explicitly teach the packeted protocol layer interfaces are configured to communicate with the devices under test on separate high-speed serial communication links.

However, Mizutani teaches the packeted protocol layer interfaces are configured to communicate with the devices under test on separate high-speed serial communication links (View Mizutani ¶ 5; high speed interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the packeted protocol layer interfaces are configured to communicate with the devices under test on separate high-speed serial communication links since it is known in the art that a high speed interface (View Mizutani ¶ 5).  Such modification would have allowed a high speed interface to communicate with the devices to be tested.


Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvain (US Patent Application 2014/0156253) in view of Pillai (US Patent Application 2010/0077260).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 10.    McIlvain does not explicitly teach an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers.

However, Pillai teaches an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers (View Pillai ¶ 33; alternate path).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McIlvain with an access portal to support an alternate path to pass through the packeted protocol layer interfaces to the devices under test independently of the functional self-test controllers since it is known in the art that an alternate path (View Pillai ¶ 33).  Such modification would have allowed a device to be tested using an alternate path.

Claim 17 is the medium corresponding to the method of Claim 12 and is therefore rejected under the same reasons set forth in the rejection of Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Huott (US Patent Application 2018/0011962) teaches a functional built-in self-test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114